Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Speedemissions, Inc. 1015 Tyrone Road, Suite 220 Tyrone, Georgia 30290 We hereby consent to the use of our report dated March29, 2013 on our audit relating to the consolidated balance sheets of Speedemissions, Inc. and subsidiaries (the “Company”) as of December31, 2012 and December31, 2011, and the related consolidated statements of operations, shareholders’ equity and cash flows for the years then ended, which is included in the Form 10-K. /s/ Habif, Arogeti & Wynne, LLP Habif, Arogeti& Wynne, LLP Atlanta, Georgia March29, 2013
